DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No 2012/0330391 granted to Bradley et al (hereinafter “Bradley”).
In reference to claim 1, Bradley discloses a system for spinal cord stimulation of a subject comprising: a programmable implantable pulse generator (IPG), operatively connected to deliver current pulses [e.g. Figure 4A: element 50] to one or more multi-electrode arrays suitable to cover at least a portion of the spinal cord of the subject for applying a stimulation to dorsal roots of the spinal cord of the subject [e.g. 0004], wherein the IPG is adapted to deliver to the multi-electrode array a stimulation characterized by a frequency comprised between 20 and 1200 Hz [e.g. 0009]. Bradley discloses the claimed invention comprising amplitude [e.g. 0045] except for an amplitude comprised between 0.1 motor threshold and 1.5 motor threshold amplitude. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an amplitude in that range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In reference to claim 2, Bradley discloses wherein the IPG is adapted to deliver to the multi-electrode array a stimulation characterized by a frequency comprised between 200 and 1200 Hz [e.g. 0009]. Bradley discloses the claimed invention comprising amplitude [e.g. 0045] except for an amplitude comprised between 0.1 motor threshold and 1.5 motor threshold amplitude. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an amplitude in that range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In reference to claim 4, Bradley discloses the claimed invention comprising amplitude [e.g. 0045] except for an amplitude comprised between 0.1 motor threshold and 0.99 motor threshold amplitude. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an amplitude in that range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In reference to claim 5, Bradley discloses wherein the stimulation frequency is comprised between 400 and 700 Hz [e.g. 0009].
In reference to claim 6, Bradley discloses wherein the stimulation is delivered at bursts of pulses [e.g. 0037]. 
In reference to claim 7, Bradley discloses wherein each burst of pulses occurs with a frequency comprised between 20 and 100 Hz [e.g. 0009]. 
In reference to claims 8 and 9, Bradley depicts one or more multi-electrode array comprising electrodes arranged in relation to the spinal cord [e.g. Figure 4a: element 26]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the inventio to modify the system of Bradley to have the electrodes arranged in a direction transverse relative to the spinal cord, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In reference to claims 10 and 11, Bradley discloses having one or more multi-electrode arrays comprising electrodes arranged in two or more parallel columns [e.g. 0031].
In reference to claim 12, Bradley discloses where the IPG is characterized by two or more independent stimulation channels [e.g. Figure 4a: element 26], a stimulation frequency up to 1500 Hz [e.g. 0009], a high stimulation-amplitude resolution [e.g. 0045].
In reference to claim 13, Bradley discloses further comprising a processing device operatively connected with the IPG to provide stimulation parameters to the IPG [e.g. patient programmer (paragraph 0004)]. 
In reference to claim 14, Bradley discloses wherein the one or more multi-electrode array comprises epidural, subdural, intraspinal and/or hook electrodes positioned on the dorsal roots [e.g. 0004]. 
In reference to claim 15, Bradley discloses wherein the system is for use for facilitating locomotor functions in a subject suffering from a neuromotor impairment [e.g. 0003]. 
In reference to claim 16, Bradley discloses wherein the system is for use for facilitating reaching and grasping movements of an upper limb in a subject with neuromotor impairment [e.g. 0003].
Allowable Subject Matter
Claims 17-20 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792